Citation Nr: 0208995	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-27 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from February 16, 1962, to 
June 18, 1963.

In September 1993, the Board of Veterans' Appeals (Board) 
entertained the veteran's appeal from a denial of service 
connection for emotional stress/mental block.  To the extent 
that the Board denied service connection for PTSD, the 
decision was vacated and remanded by the United States Court 
of Appeals for Veterans Claims (Court).  On remand, the Los 
Angeles VA RO issued a June 1996 rating decision that granted 
service connection for PTSD and awarded a 30 percent 
disability rating from September 30, 1991.  The veteran's 
appeal of that rating decision-seeking a higher initial 
evaluation-was first before the Board in September 1999.  
The Board awarded a 50 percent rating from September 30, 
1991, to February 5, 1998, but the decision was appealed, and 
in May 2000 the Court ordered the Board's September 1999 
decision vacated and the matter remanded.  In December 2000, 
the Board remanded the matter to the RO for development.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms of depressive mood, 
flashbacks, nightmares, anger, nervousness, intrusive 
memories, constricted affect, and vague and tangential speech 
is productive of considerable impairment of relationships and 
industrial ability.  

2.  The veteran does not experience severe impairment or 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent initial 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.132 Diagnostic 
Code 9411(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her PTSD symptoms are more severe 
than that contemplated by the presently assigned 30 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for PTSD, the Board 
considers the severity of the disability during the entire 
period from the initial assignment of a rating to the present 
time.  See Fenderson, supra.

The medical evidence of record includes treatment records 
from the Los Angeles (dated October 1991 to April 1996) and 
Detroit (dated January 1998 to April 1999) VA medical 
centers; a psychological evaluation dated in March 1996; VA 
examinations in March 1999 and May 2001; and Social Security 
Administration documentation supporting a decision on 
disability benefits for major depression. 

Treatment records reflect that in August 1990 the veteran 
reported that she walked out on her marriage in 1981, leaving 
two sons behind.  In November 1990 a history of problems at 
the veteran's place of employment were noted as resulting in 
extremely stressful conditions, with which the veteran was 
unable to cope.  

The progress notes show times of improvement in the severity 
of the veteran's major depression (December 1991, January 
1992, February 1992, December 1994, May 1995, and December 
1995).  A history of suicide attempts in 1995 and 1996, with 
intermittent present thoughts of suicide, were reported in a 
February 1998 interview.  The veteran attributes the onset of 
alcoholism to a date rape and claims cessation in 1994.  She 
had no criminal record.  According to the interview, the 
veteran experienced old memories of a date rape, but was 
alert and oriented at the interview, displaying occasional 
smiles and laughs.  The assessment was (Axis I) PTSD, 
dysthymia and (Axis II) alcohol abuse in remission since 
1994.  A Global Assessment of Functioning (GAF) score of 50 
was assigned.  Other treatment notes from that month reflect 
a variety of bio-psychosocial stressors, but indicate that 
the veteran was alert, oriented, cooperative, and polite.  
She showed rare, but spontaneous eye contact.  Speech was 
mildly pressured, affect was consistent with a sad or 
dysphoric mood.  There was no suicidal or homicidal ideation 
and the veteran showed a future orientation complete with 
goals for her life.  Insight, memory, judgment and 
intelligence were grossly intact.  Self-esteem was quite 
poor.  Physical abuse by her husband was noted in July 1998.  

In September 1998, the veteran reported making positive 
changes, and things going more smoothly in her relationships.  
In October 1998, a VA staff psychiatrist evaluated the 
veteran as presenting an euthymic mood, appropriate affect, 
no thought disorder, and no suicidal ideation or homicidal 
ideation.  The examiner assessed depressive disorder and 
history of PTSD.  In November 1998 the veteran reported 
difficulty with flashbacks, intrusive memories, and anxiety 
and increased alcohol consumption.  By January 1999 the 
veteran reported separating from her spouse.  

Several more comprehensive psychological examinations were 
conducted.  A March 1992 report of a Complete Psychiatric 
Examination reveals complaints of anxiety, depression, and 
headaches, but no arrest record or alcohol since January 
1992.  The veteran was capable of routine household activity, 
light cleaning, cooking and shopping.  She attended Alcoholic 
Anonymous meetings daily.  She watched television, and read 
the newspaper for recreation.  She received emotional support 
from a roommate and her nuclear family.  There were severe 
problems with low mood including sadness, crying spells, low 
energy, irritability and occasional suicidal thoughts.  She 
felt hopeless, helpless, nervous, and had some episodic panic 
feelings of a racing heart, dizziness and nausea.  The 
examiner noted a moderate degree of avoidance, nervousness 
and feeling ready to explode.  The mental examination 
revealed a moderately depressed mood.  She was mildly labile, 
and clearly irritable.  The examiner diagnosed alcoholism, 
recently abstinent; and major depressive disorder, partially 
treated with antidepressant medication.  A GAF score of 55 
was assigned.

A Psychological Evaluation report, dated in March 1996, 
reflects complaints of interpersonal problems, depression, 
and substance abuse.  The veteran related that during service 
she had been tied by her wrists to a bed and raped.  She 
remembered little else other than sounds of yelling and 
screaming and fighting to get away.  The veteran's personal 
losses were denoted, including:  two abortions in the 1960's, 
the death of her grandparents in 1968 and 1972, the death of 
a brother in 1981(cirrhosis of the liver), the death of 
another brother in 1989 (cancer), the death of another 
brother in 1990 (murder), death of a sister in 1995 
(diabetes), death of another brother in 1996 (HIV positive), 
and the death of a paramour in January 1996.  The veteran 
related that this last person raped her in 1995.  

A mental status examination showed a dysphoric and detached 
mood, constricted and shallow affect, somewhat low 
psychomotor activity level, with slowed movement, thinking, 
and speech latency, and muscle twitching and fidgeting.  The 
veteran became distracted occasionally between questions and 
was preoccupied with current litigation and the betrayal she 
experienced.  Remote memory was impaired and insight and 
judgment were poor.  The veteran felt depressed, angry, 
frustrated, anxious, and fearful of crowds.  Avoidance of 
crowds was noted.  A history of a suicide attempt in 1995 was 
provided.  The diagnosis was (Axis I) PTSD, major depression, 
alcohol abuse, and (Axis II) personality disorder.  The 
symptoms relative to PTSD were anxiety, worry, sleep 
disturbance, depression, disturbing thoughts, and feeling 
misunderstood and mistreated.  A GAF score of 40 was 
assigned.  A GAF score of 50 was assigned for the previous 
year.

A VA examination report dated in March 1999 showed that the 
veteran was carefully and attractively, but rather 
dramatically, attired.  She was somewhat anxious and 
cautiously friendly, but rapport was easily established.  
Speech was fluid, with no prompting needed.  Her presentation 
was rather dramatic with quick shifts in mood from 
tearfulness to joyful smiles.  There was no evidence of 
distress unless the discussion was about a distressful 
subject.  Mental status was oriented times 3, and she had 
coherent, relevant, and goal-directed speech.  There were no 
hallucinations, delusions, or symptoms of psychosis or 
thought disorder.  Memory and judgment were intact.  The 
veteran rated her mood as a 4 out of 10.  She denied current 
suicidal or homicidal ideation.  The veteran reported poor 
sleep (three hours per night).  She was able to perform daily 
functions and was attempting to write a book about her 
experiences.  Although the veteran admitted to both manic and 
depressive periods, the descriptions were vague, 
contradictory and dependent on cues from the examiner.  The 
veteran denied obsessive, compulsive or ritualistic 
behaviors.  She reported daily crying spells and flashbacks 
of the rape.  Her descriptions of flashbacks were not of 
dissociative events or dreams, but rather of intense 
reminiscences which upset her.  These ranged from memories of 
the rape to memories of her relationship with her husband.  
There was no evidence that these were intrusive or 
disorienting.  

During the March 1999 examination the veteran reported living 
alone and being unemployed since 1990 due to difficulty 
concentrating and focusing.  The veteran's stated 
symptomatology, according to the examiner, was extreme in 
comparison with the quality of her behavioral presentation 
and somewhat inconsistent with it.  The examiner also noted 
that it was more extreme than would be expected from a 
diagnosis of PTSD alone, thirty-seven years after the 
traumatic event.  The examiner stated that except for her 
inability to work, she was able to maintain satisfying if 
limited relationships.  This included all three of her 
children.  She was able to demonstrate a range of affect that 
was broad, if somewhat labile.  She was able to care for 
herself to a degree that her grooming and personal appearance 
were commendable.  There was no evidence of a psychosis or 
thought disorder.  The diagnosis was PTSD and substance 
dependence in remission.  A GAF of 60 was assessed.  The 
examiner stated that the PTSD symptoms were likely to be 
exacerbated by the diagnoses of substance dependence and 
personality disorder.  The examiner stated that further 
exploration of the veteran's symptoms would be useful only 
after long-term treatment for her substance dependence and a 
skilled, therapeutic challenge to her personality disorder.  

A VA examination report dated in May 2001, shows a history of 
intrusive memories, occasional flashbacks--which were not as 
frequent in the past couple years-and isolation.  She felt 
lonely and isolated, her mood was up and down.  It was noted 
that she slept three to four hours a night.  The veteran 
related that she had thrown herself into school and felt she 
was on a mission to succeed.  She enjoyed writing, had 
completed 34 credits at school, and was functioning well 
there.  She cares for herself, attends to her personal 
hygiene, enjoys writing poetry, and enjoys jazz, rhythm and 
blues, and contemporary music.  She denies any suicidal 
ideation.  Alcohol and cocaine use had ceased since January 
1999.  A mental status examination showed that the veteran 
paid a great deal of attention to her appearance, was 
articulate, but vague, had a labile mood, and was somewhat 
tearful when talking about stressors.  There was no thought 
disorder, and no suicidal or homicidal ideation.  She had 
partial insight and intact judgment.  She was alert and 
oriented in all spheres, and was cognitively intact.  The 
examiner diagnosed PTSD, alcohol and cocaine dependence in 
sustained remission, with borderline traits and a GAF score 
of 62.  The examiner stated that the symptoms attributable to 
PTSD were intrusive memories, flashbacks, disrupted sleep, 
poor relationships with men, and isolation.  

In May 1993, the veteran submitted letters from L.D., Ph.D., 
and the veteran's sister.  The veteran also testified at a 
hearing before the Board that throughout her marriage she 
reenacted the rape all over again, involving biting, fighting 
and screaming as she did when she was raped.  She began to 
drink and became more violent towards her husband and the 
marriage ended in 1981 when she left him.

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  Therefore, the Board need consider 
only whether a rating higher than 30 percent may be assigned 
at any time since the award of service connection.  At the 
outset, the Board observes that, effective November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  In this regard, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent certain exceptions not applicable here.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for an increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000).  As 
such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Under the formerly applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent rating is warranted 
when a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms that result in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment is shown.  Definite means 
distinct, unambiguous, and moderately large in degree.  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93.  A 50 percent rating is warranted when there 
is considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is warranted when:  1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) the veteran exhibits 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or 3) there is demonstrable inability to 
obtain or retain employment.  

The revised rating criteria provide for assignment of a 30 
percent rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); chronic 
sleep impairment; mild memory loss.  A 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

Considering both versions of the rating schedule, the Board 
finds the revised version is not more favorable to the 
veteran.  As explained below, the Board views the veteran's 
PTSD symptoms as more closely approximating a 50 percent 
rating under the 1996 rating criteria.  Since, the veteran's 
symptoms do not more closely approximate a higher (70 
percent) rating under the newer version of the criteria, the 
older version is more favorable to the veteran.  Thus, the 
prohibition against retroactive reach of that version is not 
a factor here.  

Applying the criteria of the 1996 version, the Board finds 
that the veteran's symptoms since 1991 more closely 
approximate the diagnostic criteria for a 50 percent rating.  
The evidence viewed as a whole shows a level of social 
impairment best characterized as considerable.  In this 
regard, the veteran experiences difficulties maintaining 
effective and favorable relationships.  Similarly, the 
evidence as a whole portrays a degree of industrial 
impairment that can be characterized as considerable, based 
on her difficulties with PTSD symptoms and GAF scores 
suggestive of at least moderate difficulty in both social and 
occupational functioning.  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  Thus, the Board finds a higher initial 
rating of 50 percent is warranted for PTSD.  Based on the 
evidence described above, this rating is warranted since the 
award of service connection-September 30, 1991.

The Board has considered the applicability of the higher (70 
percent) rating, but finds it is not warranted.  In this 
regard, the evidence does not reveal that the veteran's 
ability to obtain or maintain employment has been severely 
impaired.  Although the veteran has been unemployed for some 
time, she is attempting to write a book about her 
experiences, has completed 34 credits at school, is capable 
of taking care of herself, attends to personal hygiene, 
performs daily functions, enjoys writing poetry, and enjoys 
music.  It is also noteworthy that the evidence does not 
reflect that the veteran was turned away from any sought 
after employment opportunities.  Additionally, her GAF scores 
have not reflected severe problems with social or 
occupational functioning.  Id.  Thus, the symptoms do not 
more closely approximate the higher (70 percent) rating under 
the 1996 version of the rating criteria.

As for the new criteria, the Board notes that the veteran has 
not experienced problems with suicidal ideation, or 
obsessional rituals which interfere with routine activities.  
She has experienced depression but not to the point that her 
ability to function independently has been adversely 
affected.  For that matter she lives independently and 
presents herself in a neat and orderly fashion.  
Additionally, she has had some difficulty with stressful 
circumstances, but as noted above has adapted fairly well, 
especially to school and other daily activities.  Indeed, her 
symptoms are largely akin to those expected of someone who 
meets the criteria for a 50 percent rating-reduced 
reliability and productivity, and difficulty, rather than 
inability, in establishing and maintaining effective work and 
social relationships.  

With respect to the GAF scores assigned for the veteran's 
symptoms, the Board observes only one assessment of a score 
of 40 over the course of the past 10 years.  Given that fact, 
and the necessity of considering the entire rating period 
versus one snapshot of the veteran's symptoms, the Board is 
not convinced by this examiner's assessment. 

With respect to any impact of the veteran's alcohol 
consumption on the severity of the PTSD symptoms, the Board 
notes that the evidence of record reflects that the 
examiners' assessments accounted for all of the veteran's 
PTSD symptoms without regard to cause.  

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the veteran's 
PTSD has had an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In reaching these conclusions, the Board considered the duty-
to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice obligations on VA. 

The veteran was notified of the provisions of the new law and 
implementing regulations in the Supplemental Statement of the 
Case dated in January 2002.  The veteran was provided VA 
examinations, most recently in May 2001.  The Board is not 
aware of any relevant evidence that has not been associated 
with the record.  As a result, the Board concludes that 
further evidentiary development is not required.  In other 
words, a remand for the purpose of attempting to obtain 
additional evidence is likely to serve no meaningful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 



ORDER

A 50 percent rating for PTSD from September 30, 1991, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

